Per Curiam.

To our surprise, there are cases very nearly like this, where the offer was held to be a valid tender ; as in Harding v. Davies, 2 Carr. & Payne, 77, where a woman stated “ that she had the money up stairs.” Here the witness said he could get the money in five minutes. We all think this was not a tender. The party must have the money about him, wherewith to make the tender, though it is not necessary to count it. We think there was not a tender here, even on the broad cases in England.1

Defendant defaulted.


 See Kraus v. Arnold, 7 Moore, 59; Leather dale v. Sweepstone, 3 Carr. & Payne, 342; Sargent v. Graham, 5 N. Hampsh. R. 440; Fuller v Little 7 N Hampsh. R. 535.